DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/9/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/465018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriyabe et al. (US 2013/0096226).
Regarding claims 1 and 5-6:  Toriyabe et al. (US ‘226) discloses a method of preparing dental restorative compositions [abstract], wherein Example 1 [Ex. 1; 0137; Table 4, Ex. 1] mixes together a mixture containing matrix M-2 (UDMA {1,6-bis(methacryloyloxyethyloxycarbonylamino)trimethylhexane [0111]}/3G {triethyleneglycol dimethacrylate [0109]}; refractive index of cured body = 1.510 [0118; Table 1, M-2]), PF-1 (silica-titania particles, 0.25 µm {250 nm} particle diameter, average uniformity 0.98, standard deviation 1.02, refractive index 1.525 [PF-1; Ex. 2; 0119-0121; Table 2, PF-1]; corresponding to nFb-nP = 0.015), CF-1 (composite filler particles {prepared from particles PF-1}, 0.29 µm {290 nm} particle diameter refractive index 1.526 [CF-1; Ex. 2; 0133-0136; Table 3, CF-1]), CQ (camphorquinone [0113]), DMBE (N,N-dimethylamino-p-ethylbenzoate [0114]), HQME, BHT and BS110 [Ex. 1; 0137; Table 4, Ex. 1].  Toriyabe et al. (US ‘226) discloses 100 parts M-2, 280 parts PF-1 and 140 parts CF-1 [Ex. 1; 0137; Table 4, Ex. 1].  Note: matrix M-2 exchanged for matrix M-1 as the matrix material in Ex. 1 [see MPEP 2131.02].  Toriyabe et al. (US ‘226) discloses PF-2 (silica-zirconia particles, 0.19 µm {190 nm} particle diameter, average uniformity 0.95, standard deviation 1.05, refractive index 1.522 [PF-2; Ex. 2; 0119-0121; Table 2, PF-2]; corresponding to nFc-nP = 0.012; Δ of 60 nm).
Toriyabe et al. (US ‘226) does not specifically disclose Ex. 1 containing PF-2 particles.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included PF-2 particles based on the invention of Toriyabe et al. (US ‘226), and would have been motivated to do so since Toriyabe et al. (US ‘226) suggests that the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 2-3:  Toriyabe et al. (US ‘226) discloses 100 parts M-2, 280 parts PF-1 and 140 parts CF-1 [Ex. 1; 0137; Table 4, Ex. 1].  
It would have been obvious to employ 140 parts PF-1 and 140 parts PF-2, as when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].
Regarding claim 4:  Toriyabe et al. (US ‘226) discloses the silica based particles have particle diameters of 0.12-0.3 µm {120-300 nm} [0049].
Toriyabe et al. (US ‘226) does not specifically disclose PF-2 having a diameter of 230-290 nm.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 7:  Toriyabe et al. (US ‘226) discloses a filling composite resin [0092].

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriyabe et al. (US 2013/0096226).
Regarding claims 8 and 12-13:  Toriyabe et al. (US ‘226) discloses dental restorative compositions [abstract], wherein Example 1 [Ex. 1; 0137; Table 4, Ex. 1] contains matrix M-2 (UDMA {1,6-bis(methacryloyloxyethyloxycarbonylamino)trimethylhexane [0111]}/3G {triethyleneglycol dimethacrylate [0109]}; refractive index of cured body = 1.510 [0118; Table 1, M-2]), PF-1 (silica-titania particles, 0.25 µm {250 nm} particle diameter, average uniformity 0.98, standard deviation 1.02, refractive index 1.525 [PF-1; Ex. 2; 0119-0121; Table 2, PF-1]; corresponding to nFb-nP = 0.015), CF-1 (composite filler particles {prepared from particles PF-1}, 0.29 µm {290 nm} particle diameter refractive index 1.526 [CF-1; Ex. 2; 0133-0136; Table 3, CF-1]), CQ (camphorquinone [0113]), DMBE (N,N-dimethylamino-p-ethylbenzoate [0114]), HQME, BHT and BS110 [Ex. 1; 0137; Table 4, Ex. 1].  Toriyabe et al. (US ‘226) discloses 100 parts M-2, 280 parts PF-1 and 140 parts CF-1 [Ex. 1; 0137; Table 4, Ex. 1].  Note: matrix M-2 exchanged for matrix M-1 as the matrix material in Ex. 1 [see MPEP 2131.02].  Toriyabe et al. (US ‘226) discloses PF-2 (silica-zirconia particles, 0.19 µm {190 nm} particle diameter, average uniformity 0.95, standard deviation 1.05, refractive index 1.522 [PF-2; Ex. 2; 0119-0121; Table 2, PF-2]; corresponding to nFc-nP = 0.012; Δ of 60 nm).
Toriyabe et al. (US ‘226) does not specifically disclose Ex. 1 containing PF-2 particles.  However, at the time of invention a person of ordinary skill in the art would have found it et al. (US ‘226), and would have been motivated to do so since Toriyabe et al. (US ‘226) suggests that the composition can contain silica based particles [0061].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 9-10:  Toriyabe et al. (US ‘226) discloses 100 parts M-2, 280 parts PF-1 and 140 parts CF-1 [Ex. 1; 0137; Table 4, Ex. 1].  
It would have been obvious to employ 140 parts PF-1 and 140 parts PF-2, as when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].
Regarding claim 11:  Toriyabe et al. (US ‘226) discloses the silica based particles have particle diameters of 0.12-0.3 µm {120-300 nm} [0049].
Toriyabe et al. (US ‘226) does not specifically disclose PF-2 having a diameter of 230-290 nm.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 14:  Toriyabe et al. (US ‘226) discloses a filling composite resin [0092].

Response to Arguments
Applicant's arguments filed 10/9/20 have been fully considered but they are not persuasive. The rejection of claims based upon Toriyabe et al. (US 2013/0096226) is maintained.
Toriyabe et al. (US ‘226) was relied on for disclosing a method of preparing dental restorative compositions [abstract], wherein Example 1 [Ex. 1; 0137; Table 4, Ex. 1] mixes together a mixture containing matrix M-2 (UDMA {1,6-bis(methacryloyloxyethyloxycarbonylamino)trimethylhexane [0111]}/3G {triethyleneglycol dimethacrylate [0109]}; refractive index of cured body = 1.510 [0118; Table 1, M-2]), PF-1 (silica-titania particles, 0.25 µm {250 nm} particle diameter, average uniformity 0.98, standard deviation 1.02, refractive index 1.525 [PF-1; Ex. 2; 0119-0121; Table 2, PF-1]; corresponding to nFb-nP = 0.015), CF-1 (composite filler particles {prepared from particles PF-1}, 0.29 µm {290 nm} particle diameter refractive index 1.526 [CF-1; Ex. 2; 0133-0136; Table 3, CF-1]), CQ (camphorquinone [0113]), DMBE (N,N-dimethylamino-p-ethylbenzoate [0114]), HQME, BHT and BS110 [Ex. 1; 0137; Table 4, Ex. 1].  Toriyabe et al. (US ‘226) discloses 100 parts M-2, 280 parts PF-1 and 140 parts CF-1 [Ex. 1; 0137; Table 4, Ex. 1].  Note: matrix M-2 exchanged for matrix M-1 as the matrix material in Ex. 1 [see MPEP 2131.02].  Toriyabe et al. (US ‘226) discloses PF-2 (silica-zirconia particles, 0.19 µm {190 nm} particle diameter, average uniformity c-nP = 0.012; difference of 60 nm).
Toriyabe et al. (US ‘226) does not specifically disclose Ex. 1 containing PF-2 particles.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included PF-2 particles based on the invention of Toriyabe et al. (US ‘226), and would have been motivated to do so since Toriyabe et al. (US ‘226) suggests that the composition can contain silica based particles [0061].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a substantially uniform reflectance over the entire range of the visible spectrum (380-780 nm)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that a difference of primary particle diameters of 40 nm or more make the adjustment of colored light easier, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767